Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 12/10/2021 has been entered. Applicant has amended claims 1, 3, 16 and 18; canceled claims 6 and 9-15 and added claims 21-28. Currently claims 1-5, 7, 8 and 16-28 are pending in this application.

 Response to Arguments
Applicant's arguments with respect to claims 1 and 16 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2016/0055324 A1), hereinafter, “Agarwal” in view of Medlen et al. (US 2019/0089831 A1), hereinafter, “Medlen”.
Regarding Claim 1, Agarwal discloses a method implemented in a computing device, the method comprising: 
receiving a request to unlock the computing device for a user (See, Fig. 3, Numeral 301, “Device receives indication that user desires to unlock device”); 
determining a current context of the computing device (See, Figure 3, Numeral 302, “Device gathers user and device context information”); 
attempting to authenticate the user using a first authenticator mechanism and the authenticator data in response to the current context of the computing device being a first context (See, Fig. 3, Numerals 303 and Numeral 304, “User authenticates using current authentication mode”); 
attempting to authenticate the user using a second authenticator mechanism and the authenticator data in response to the current context of the computing device being a second context (See, Fig. 3, Numerals 305 and 306, “User authenticated using alternative authentication mode 306”); and 
unlocking the computing device for the user for a particular user account in response to the user being authenticated using either the first authenticator mechanism or the second authenticator mechanism (See, Fig. 3, Numerals 304 and 306 and Paragraphs 0036 and 0037).
While Agarwal discloses various context for authentication, Agarwal fails to disclose the current context indicating a number of people other than the user that are 
Medlen disclose authentication using a current context, wherein current context indicate a number of people other than the user that are present at a current location of the computing device and using a first authentication mechanism when the number of people other than the user that are present at the current location of the computing device is fewer than a threshold number and using a second authentication mechanism when the number of people other than the user that are present at the current location of the computing device is at least the threshold number (See, Fig. 3 and Paragraphs 0054 and 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, in the system of Agarwal, current context indicate a number of people other than the user that are present at a current location of the computing device and using a first authentication mechanism when the number of people other than the user that are present at the current location of the computing device is fewer than a threshold number and using a second authentication mechanism when the number of people other than the user that are present at the current location of the computing device is at least the threshold number as taught by Medlen so that “if the virtual assistant device determines that there are no other people 
Regarding Claim 2, the rejection of claim 1 is incorporated and the combination of Agarwal and Medlen further discloses wherein the content visibility control system is further to display a first content visibility mode in response to the user being authenticated using the first authenticator mechanism, and display the first content visibility mode in response to the user being authenticated using the second authenticator mechanism (See, Agarwal, Paragraph 0023, Note: Agarwal does not discloses multiple visibility mode, as a result both first authenticator mechanism and second mechanism display same (default) visibility mode).
Regarding Claim 7, the rejection of claim 1 is incorporated and the combination of Agarwal and Medlen further discloses the first authenticator mechanism and the second authenticator mechanism being the same authenticator mechanism (See, Agarwal Fig. 5, Numeral 504 and Paragraph 0046).
Claim 8, the rejection of claim 1 is incorporated and the combination of Agarwal and Medlen further discloses the first authenticator mechanism being a different authenticator mechanism than the second authenticator mechanism (See, Agarwal, Fig. 4, Numerals 404 and 406).
Regarding Claim 21, the rejection of claim 1 is incorporated and the combination of Agarwal and Medlen further discloses detecting the number of people other than the user that are present at the current location of the computing device based on a number of different voices captured by a microphone of the computing device (See, Medlen, Paragraph 0012, Note: As the feature of detecting the number of people has been combined in the rejection of claim 1 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See rejection of claim 1).
Regarding Claim 22, the rejection of claim 1 is incorporated and the combination of Agarwal and Medlen further discloses detecting the number of people other than the user that are present at the current location of the computing device based on a number of different faces captured by a camera of the computing device (See, Medlen, Paragraph 0012, Note: As the feature of detecting the number of people has been combined in the rejection of claim 1 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See rejection of claim 1).
Regarding Claim 23, the rejection of claim 1 is incorporated and the combination of Agarwal and Medlen further discloses detecting the number of people other than the user that are present at the current location of the computing device based on a number of different device signatures detected by the computing device (See, Medlen, Paragraphs 0033-0034, Note: As the feature of detecting the number of people has .

Claims 3-5, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view Medlen and further in view of Govande et al. (US 2016/0050209 A1), hereinafter, “Govande”.
Regarding Claim 3, the rejection of claim 1 is incorporated and the combination of Agarwal and Medlen does not explicitly disclose operating in a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the operating in the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and operating in a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the operating in the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user.
Govande discloses operating in a full content visibility mode in response to the user being authenticated using the first authenticator mechanism (See, Fig. 3, Numeral 308 and 312 and Paragraphs 0052 and 0053), the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device (See, Paragraph 0018); and operating in a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism (See, Fig. 3, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display, in the system of Agarwal and Medlen, a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and displaying a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user as taught by Govande for granting access to different applications and/or functionalities on a user device based on a length or type of authentication (See, Govande, Paragraph 0011).
Regarding Claim 4, the rejection of claim 3 is incorporated and the combination of Agarwal, Medlen and Govande further discloses the making the reduced subset of the user- selectable content accessible to the user comprising ceasing displaying identifiers of user-selectable content that is not in the reduced subset of the user-selectable content (See, Govande, Paragraphs 0060, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3).
Claim 5, the rejection of claim 3 is incorporated and the combination of Agarwal, Medlen and Govande further discloses the making the reduced subset of the user- selectable content accessible to the user comprising ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content (See, Govande, Paragraphs 0060, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3).
Regarding Claim 24, the rejection of claim 3 is incorporated and the combination of Agarwal, Medlen and Govande further discloses operating in the full content visibility mode including automatically logging the user into an account associated with an application responsive to receiving a user input to run the application (See, Govande, Paragraphs 0033 and 0034, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3). 
Regarding Claim 25, the rejection of claim 24 is incorporated and the combination of Agarwal, Medlen and Govande further discloses the operating in the reduced content visibility mode including displaying a login page for the application prompting the user to enter login credentials in order to log in to the account associated with the application responsive to receiving the user input to run the application (See, Govande, Paragraphs 0033-0034 and 0063, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further .

Claims 16, 17, 20, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2016/0055324 A1), hereinafter, “Agarwal” in view of Pasquero et al. (US 2011/0214158 A1), hereinafter, “Pasquero”. 
Regarding Claims 16 and 28, Agarwal discloses a computing device and corresponding method, wherein the device comprises: 
a display screen (See, Fig. 1, Numeral 120, “Display Screen”); 
a storage device to store authenticator data identifying data to authenticate a user (See, Fig. 1, Numeral 150, “Memory” and Paragraphs 0019 and 0047); and 
a processor system (See, Fig. 1, Numeral 140, “Processor”) that implements a content visibility control system to: 
receive a request to unlock the computing device for a user (See, Fig. 3, Numeral 301, “Device receives indication that user desires to unlock device”); 
determine a current context of the computing device (See, Figure 3, Numeral 302, “Device gathers user and device context information”); 
attempt to authenticate the user using a first authenticator mechanism and the authenticator data in response to the current context of the computing device being a first context (See, Fig. 3, Numerals 303 and Numeral 304, “User authenticates using current authentication mode”); 
attempt to authenticate the user using a second authenticator mechanism and the authenticator data in response to the current context of the computing device being 
unlock the computing device for the user for a particular user account in response to the user being authenticated using either the first authenticator mechanism or the second authenticator mechanism (See, Fig. 3, Numerals 304 and 306 and Paragraphs 0036 and 0037).
While Agarwal discloses various context for authentication, Agarwal fails to disclose the current context indicating whether a wearable device is within a predetermined proximity of the computing device, the wearable device being associated with the computing device and using a first authentication mechanism when the wearable device is within the predetermined proximity of the computing device and using a second authenticator mechanism when the wearable device is not within the predetermined proximity of the computing device. 
Pasquero discloses authentication using context, wherein a current context indicates whether a wearable device is within a predetermined proximity of the computing device, the wearable device being associated with the computing device and using a first authentication mechanism when the wearable device is within the predetermined proximity of the computing device and using a second authenticator mechanism when the wearable device is not within the predetermined proximity of the computing device (See, Fig. 5 and Paragraphs 0030 and 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, in the system of Agarwal, a current context that indicates whether a wearable device is within a predetermined proximity of 
Regarding Claim 17, the rejection of claim 16 is incorporated and the combination of Agarwal and Pasquero further discloses wherein the content visibility control system is further to display a first content visibility mode in response to the user being authenticated using the first authenticator mechanism, and display the first content visibility mode in response to the user being authenticated using the second authenticator mechanism (See, Agarwal, Paragraph 0023, Note: Agarwal does not discloses multiple visibility mode, as a result both first authenticator mechanism and second mechanism display same (default) visibility mode).
Regarding Claim 20, the rejection of claim 16 is incorporated and the combination of Agarwal and Pasquero further discloses the first authenticator mechanism being a different authenticator mechanism than the second authenticator mechanism (See,  Agarwal, Fig. 4, Numerals 404 and 406).
Regarding Claim 26, the rejection of claim 16 is incorporated and the combination of Agarwal and Pasquero further discloses to detect whether the wearable device is within the predetermined proximity of the computing device based on a 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Pasquero and further in view of Govande.
Regarding Claim 18, the rejection of claim 16 is incorporated and Agarwal does not explicitly disclose displaying a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and displaying a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user.
Govande discloses displaying a full content visibility mode in response to the user being authenticated using the first authenticator mechanism (See, Fig. 3, Numeral 308 and 312 and Paragraphs 0052 and 0053), the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device (See, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display, in the system of Agarwal and Pasquero, a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and displaying a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user as taught by Govande for granting access to different applications and/or functionalities on a user device based on a length or type of authentication (See, Govande, Paragraph 0011).
Regarding Claim 19, the rejection of claim 18 is incorporated and the combination of Agarwal, Pasquero and Govande further discloses the making the reduced subset of the user-selectable content accessible to the user comprising ceasing displaying identifiers of user-selectable content that is not in the reduced subset of the user- selectable content, and ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content (See, Govande, .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Pasquero and further in view of Pritchard et al. (US 2016/0255068 A1), hereinafter, “Pritchard”.
Regarding Claim 27, the rejection of claim 16 is incorporated and the combination of Agarwal and Pasquero does not explicitly disclose wherein the content visibility control system is further to detect whether the wearable device is within the predetermined proximity of the computing device based on a comparison of sensory data captured by the computing device and sensory data captured by the wearable device, the sensory data including sound data or motion data.
Pritchard discloses a system wherein to detecting whether a wearable device is within a predetermined proximity of a computing device based on a comparison of sensory data captured by the computing device and sensory data captured by the wearable device, the sensory data including sound data or motion data (See, Paragraphs 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect, in the system of Agarwal and Pasquero, whether a wearable device is within a predetermined proximity of a computing device based on a comparison of sensory data captured by the computing device and sensory data captured by the wearable device, the sensory data including .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435